DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/7/2 with resect to  have been fully considered but they are not persuasive. Regarding applicant’s argument with respect to Van Baelen et al. (U.S. PG Pub. # 2018/0031774 A1), “There is no disclosure or suggestion that a seal is mounted about the exterior of the alignment sleeve 543. Accordingly, Van Baelen fails to disclose or suggest the claimed seal arranged around the sleeve holder as set forth in claim 4”, Examiner respectfully asserts that based on the last sentence of applicant’s argument that about and around are synonymous as about means in the vicinity and does not require direct contact. 
Applicant’s arguments with respect to the prior arts of Guest (U.S. PG Pub. # 2011/0033165 A1) and He (U.S. PG Pub. # 2019/0064464 A1), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Van Baelen et al. (U.S. PG Pub. # 2018/0031774 A1).


Claim Objections
Claim 12 is objected to because of the following informalities:  “the other end” in line 2 should read “an end”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4, 7, 10, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Baelen et al. (U.S. PG Pub. # 2018/0031774 A1).
	
	In Re claim 4, ‘774 teaches a fiber optic adapter comprising: an adapter housing (outer part of 542 and 526) having a first port (right side) and a second port (left side) spaced apart from the first port along the length of the adapter housing, the first port being configured to accept at least one first fiber optic connector, and the second port being configured to accept at least one second fiber optic connector (figs. 4 and 20), and at least one sleeve holder (543) arranged in the first port, the at least one sleeve holder being configured to mate with the at least one first fiber optic connector, wherein the adapter further includes at least one seal (559) arranged around (proximity to) the at least one sleeve holder, the at least one seal being configured to prevent the entry of moisture and debris from the first port to the second port when compressed.

	In Re claim 7, ‘774 teaches the seal being round (fig. 20).

In Re claim 10, ‘774 teaches a fiber optic connection system (figs. 19 and 20) comprising: 
a fiber optic adapter including, an adapter housing having a first port (right side of line of fig. 20 below) and second port (left side of line of fig. 20 below) spaced apart from the first port along the length of the adapter, and a sleeve holder (543) arranged in the first port; and 
a fiber optic connector connected to the first port, including a connector housing (528) accommodating a ferrule (533), and a back post (570), wherein the fiber optic adapter further includes a seal (549) arranged around (in the proximity to) the sleeve holder, and the seal is configured to prevent the entry of moisture and debris when the connector housing compresses the seal.

[AltContent: connector]
    PNG
    media_image1.png
    268
    406
    media_image1.png
    Greyscale


	In Re claims 11 and 13, ‘774 teaches wherein the connector further includes a washer seal (596) attached to one end of the back post adjacent to the ferrule, or wherein the connector further includes a heat shrink tubing (par. 0066) attached to the back post.

Claims 4 – 10, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterhans et al. (CH 703705 A1).
In Re claim 4, ‘705 teaches a fiber optic adapter comprising: an adapter housing (2) having a first port (right side opening) and a second port (left side opening) spaced apart from the first port along the length of the adapter housing, the first port being configured to accept at least one first fiber optic connector (9), and the second port being configured to accept at least one second fiber optic connector (other 9), and at least one sleeve holder (6) arranged in the first port, the at least one sleeve holder being configured to mate with the at least one first fiber optic connector (as seen in figs. 1 and 2), wherein the adapter further includes at least one seal (8) arranged around the at least one sleeve holder (fig. 2), the at least one seal being configured to prevent the entry of moisture and debris from the first port to the second port when compressed (pg. 3 of translation).

In Re claim 5, ‘705 teaches wherein the at least one seal is attached to the at least one sleeve holder (fig. 2).

In Re claim 6, ‘705 teaches wherein the second port includes a rubber gasket (8 on the left is rubber, pg. 3 of translation).

In Re claim 7, ‘705 teaches wherein the at least one seal has a flat, tapered, square or round shape (8 is round, figs. 1 and 2).

In Re claim 8, ‘705 teaches wherein the at least one sleeve holder includes a receiving portion (outter circumference of 6) to receive the at least one seal.

In Re claim 9, ‘705 teaches wherein the at least one seal is tightly fitted to the receiving portion (since compresses axially, pg.  3 of translation).

In Re claim 10, ‘705 teaches a fiber optic connection system comprising: a fiber optic adapter including, an adapter housing (2) having a first port (right side of opening) and second port (left side of opening) spaced apart from the first port along the length of the adapter, and a sleeve holder (6) arranged in the first port; and a fiber optic connector (9) connected to the first port, including a connector housing accommodating a ferrule (13), and a back post (outter casing of 9 or 12), wherein the fiber optic adapter further includes a seal (8) arranged around the sleeve holder, and the seal is configured to prevent the entry of moisture and debris when the connector housing compresses the seal (pg. 3 of translation).

In Re claim 14, ‘705 teaches wherein the fiber optic connector includes a LC ferrule (pg. 3 of translation).

In Re claim 15, ‘705 teaches wherein the fiber optic connector includes a latch, and the adapter includes a recess to receive the latch (fig. 1, pg. 4 of translation).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Van Baelen et al. (U.S. PG Pub. # 2018/0031774 A1).
In Re claim 12, ‘774 teaches the system of claim 10 and using crimping to attach the jacket (584) to the back post (570), but is expressly silent to using a crimp ring. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a crimp ring to as the crimping means for attaching the jacket to the pack post as crimp rings are readily accessible and cost efficient as a means for crimping as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
In Re claim 14, ‘774 teaches the system of claim 10 and in an embodiment, a connector being of the LC type (par. 0097). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the ferrule of fig. 20 to be of the LC type so as to allow for other LC type connections as LC is a conventional connection type thus making the connector of fig. 20 versatile in telecommunication networks as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
Claims 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Peterhans et al. (CH 703705 A1).
In Re claims 11 – 13, ‘705 teaches the system of claim 10 but is silent to:
wherein the fiber optic connector further includes a washer seal attached to one end of the back post adjacent to the ferrule;
wherein the fiber optic connector further includes a crimp ring connected to an other end of the back post;
wherein the fiber optic connector further includes a heat shrink tubing attached to the back post.
However, using a washer seal, a crimp ring or a heat shrink as claimed is well known in art to add protection, prevent ingress of environmental contaminants to the optical fiber connection, and reinforce connection of the optical fiber to the connector. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a washer seal, a crimp ring or a heat shrink as claimed so as to add protection, prevent ingress of environmental contaminants to the optical fiber connection, and reinforce connection of the optical fiber to the connector as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/CHAD H SMITH/            Primary Examiner, Art Unit 2874